Title: From John Adams to Benjamin Waterhouse, 22 May 1815
From: Adams, John
To: Waterhouse, Benjamin



Dr Sir
Quincy May 22 1815

Your favr is recd. Gallia changefull as a Child at play “now calls in Princes; now drives away,” and this is exactly conformable to Examples Sett her by England Scotland and Ireland in the 17th Century; to that of Holland, Geneva, Switzerland &c in the 18th. and Austria Russia Sweden Prussia Saxony and the whole Confederation of the Rhine in the 19th. And our dear beloved Country has not been wanting to the Duties of Fraternity in exhibiting proofs that She is Of the Same Family.
I am not about to become a Leader or Follower in Theology. To my own Master I Stand or fall.
As to Napoleon, I Say again, read Alexander, in Quintus Cursuis in Plutarch, or Arrian; read Charles 22th and Oliver Cromwell read Jack Cade and Wat Tyler, Rienzy, King Theodore, Mazzio nelli and Pascall Paoli. Read all these Puppets, and then ask is there a Juggler behind the Scene, who exhibits all these Tragedies Commedies and Farces? For the Benefit of a Night? Oh! No! Tis Wisdom and Benevolence, too profound and exalted for thy comprehension, poor ignorant Superficial Mortal as thou art. What an Enthusiast I am!
Your Fable of the Westphalia Hogs, if Mankind would but Seriously consider it, is worth as much as your kine Pock Inoculation
Dean Swifts Yahoos are not half so instructive as your Westphalia Hogs. I insist upon it that you tell me the Author, the Book the Chapter, the Verse, in which you found that Couplet
“Hogs of Westphalia are a Saving brood
What one lets drop, the other takes for food.”
I do not remember it; tho’ I have Some Suspicion that I have Seen it.
It is the most pithy, the most laconic, the most nervous Essence of Party Spirit that I have ever read. I Say as Swift Said of Pope
When he can in one Couplet fix
More Sense than I can put in Six
I cry, pox take him and his Witt
It gives me such an envious fit.
It is the History of all Factions and all Parties I have ever known.
I am your Steady Friend
John Adams